Citation Nr: 1709420	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-18 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent, for degenerative disc disease of the lumbar spine, at L5-S1, prior to January 21, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Air Force, with active service from January 1969 through January 1973.

This appeal comes to the Board of Veterans' Appeals ("Board") from a July 2008 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Little Rock, Arkansas (hereinafter Agency of Original Jurisdiction ("AOJ")).  In pertinent part, the July 2008 rating decision granted the Veteran entitlement to service connection for posttraumatic degenerative disc disease of the lumbar spine, L5-S1 with S1 radiculopathy, and established an initial non-compensable rating, effective June 5, 2007. 

Thereafter, in a separate March 2012 rating decision, the AOJ granted the Veteran entitlement to a 40 percent disability rating, effective January 21, 2010, and entitlement to a 20 percent disability rating, beginning on and after May 17, 2011.

The Veteran testified at a February 2010 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

The Veteran's appeal has previously been before the Board.  Most recently, in a September 2014 decision, the Board denied the Veteran's claim for entitlement to an increased disability rating, in excess of 10 percent, for his degenerative disc disease of the lumbar spine, prior to January 21, 2010.  In the September 2014 decision, the Board granted the Veteran's claim for entitlement to a 40 percent disability rating for his degenerative disc disease of the lumbar spine, beginning on and after January 21, 2010.  Thereafter, the Veteran appealed the September 2014 decision to the Court of Appeals for Veterans Claims ("CAVC/Court").

In an August 2016 Memorandum Decision, the Court vacated the portion of the September 2014 Board's decision which denied the Veteran entitlement to an increased disability rating, in excess of 10 percent, for his degenerative disc disease of the lumbar spine, prior to January 21, 2010, and remanded this issue back to the Board for further appellate review.  The August 2016 Memorandum Decision, did not discuss or alter the remainder of the Board's September 2014 decision.  Specifically, the Court found the Veteran abandoned his appeal as to the issue of a disability rating in excess of 40 percent for his degenerative disc disease of the lumbar spine, beginning on and after January 21, 2010.  As such, this issue is not before the Board and is not in appellate status.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  The VA will notify the appellant if further action is required.


REMAND

In light of the Court's August 2016 Memorandum Decision, the Board finds that an additional remand is required, so that a new VA examination may be conducted. 

Currently, the only remaining issue in appellate status as to the Veteran's degenerative disc disease of the lumbar spine, is the claim for entitlement to a disability rating in excess of 10 percent prior to January 21, 2010.  In the August 2016 Memorandum Decision, the Court determined that the November 2007 VA examination of the Veteran's spinal disability was inadequate as the examiner did not discuss functional loss.  In finding this November 2007 VA examination inadequate, the Court cited 38 C.F.R. § 4.40, DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), and Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In the November 2007 VA examination, the examiner commented that it was conceivable that the Veteran's pain could cause functional loss, or further limit his functioning particularly after repetitive use.  However, the examiner then stated that any "attempt to express any of this in terms of additional limitation of motion ... cannot be determined with any degree of medical certainty."  The Court found that the November 2007 examiner did not explain, as required, whether his inability to provide an opinion regarding any additional functional limitations during flare-ups without "resorting to speculation," merely reflects the limitations of knowledge in the medical community at large, or those of the particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009) (holding that "[i]t must be clear that the physician has considered 'all procurable and assembled data' and that "the physician must clearly identify precisely what facts cannot be determined" before the Board is entitled to rely upon a speculative medical opinion). 

Accordingly, considering that the November 2007 VA examination report has been found inadequate, and in the absence of any medical evidence of record which sufficiently addresses flare-ups and functional loss during the period prior to January 21, 2010, the Board finds that a remand is necessary to obtain a VA examination of the Veteran's lumbar spine with a retrospective medical opinion regarding the severity of the Veteran's degenerative disc disease, at L5-S1, during the period from June 5, 2007 to January 21, 2010.  See 38 C.F.R. § 4.2 (2016) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  See also, Chotta v. Peake, 22 Vet. App. 80 (2008) (retrospective medical opinions are permitted in determining disability ratings); Vigil v. Peake, 22 Vet. App. 63 (2008) (finding that the duty to assist may include development of medical evidence through a retrospective medical evaluation).  

The Board also notes that in a recent decision, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  The Court held that the examiner must test for pain in both active and passive motion, as well as in weight-bearing and non-weight bearing.  Therefore, the Board finds the November 2007 VA examination was inadequate, per Correia.  On remand, the VA examiner should offer an opinion as to the impact that the Veteran's service connected disability had on both active and passive motion as well as weight-bearing and nonweight bearing for the period prior to January 21, 2010, as well as any functional loss during flare-ups during the period.  38 C.F.R. § 4.59, Mitchell, supra; Deluca, supra.

Additionally, in reviewing the evidentiary record since the Board's September 2014 decision, the Board notes there is some ambiguity as to whether the Veteran has applied for and/or received disability benefits from the Social Security Administration.  See November 2016 Social Security Query.  Therefore, on remand, the AOJ should inquire as to whether the Veteran has applied for Social Security disability benefits, and obtain any medical records he may have submitted in support of an application.  See 38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, as the claim is being remanded, the AOJ should also obtain any outstanding VA treatment records and any additional private treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. First, obtain any records from the Social Security Administration, to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2.  With any necessary releases, the AOJ should obtain any relevant VA or private medical records of treatment or evaluation of the Veteran's degenerative disc disease, dated since June 5, 2007, that are not already on file, and associate them with the claims file

3.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA spine examination, for the purpose of obtaining supplemental comment concerning the functional loss, if any, caused by flare-ups of the Veteran's service connected degenerative disc disease of the lumbar spine, at L5-S1, during the period from June 5, 2007 through January 21, 2010.  

Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  A copy of this Remand must be made available to and reviewed by the examiner.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must discuss the Veteran's spinal range of motion, including pain in both active and passive motion, as well as in weight-bearing and non-weight bearing, during the period from June 5, 2007 through January 21, 2010.  

After reviewing the claims file, including the November 2007 VA examination report, as well as other relevant records during the period from June 5, 2007 through January 21, 2010, the examiner is asked to examine the spine and comment on the severity of the Veteran's limitation of motion during this period and respond to the following questions: 

a.)  Provide a retrospective medical opinion regarding the period from June 5, 2007 through January 21, 2010.  Determine whether the Veteran's spinal disability was productive of functional loss, to specifically include any additional limitation of motion due to pain, weakness, premature or excess fatigability and incoordination causing additional disability beyond that reflected on range of motion measurements.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss; and

b.)  Determine whether the Veteran's spinal disability was subject to flare-ups of additional increased symptomatology, including increased pain.  The examiner should identify any additional functional loss resulting from any such flare ups, and should specifically address whether, during the period from June 5, 2007 through January 21, 2010, the reported flare-ups of increased low back symptomatology resulted in any additional limitation of motion or other functional effects beyond those identified in the November 2007 VA examination report. 

In answering the above questions, the examiner is asked to provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Further, if the Veteran does not report for the scheduled examination, the AOJ should forward the claims folder to an appropriate examiner to answer the questions presented in paragraph 3. 

5.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim for an increased rating of the Veteran's degenerative disc disease of the lumbar spine, at L5-S1 prior to January 21, 2010.  If the benefit sought is not granted, the AOJ must then issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




